Per Curiam.

The administrator cannot be held to account for the value of buildings erected upon land belonging to the wife of his intestate. There could be no contract with the wife during her coverture, which would entitle the administrator to enter upon the land, and take the buildings. In the case of a lease, the tenant may remove buildings, erected on the demised premises in such a manner that they may be removed without injury to the soil. But if one erect buildings upon the land of another voluntarily, and without any contract, he may not remove them.

Decree affirmed